            Case 1:20-cr-10096-ADB Document 1 Filed 05/20/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                    )   Criminal No. 20-10096 ADB
 UNITED STATES OF AMERICA                           )
                                                    )   Violation:
                   v.                               )
                                                    )   Count One: Conspiracy to Commit Mail
 ROBERT REPELLA,                                    )   Fraud and Honest Services Mail Fraud
                                                    )   (18 U.S.C. § 1349)
                          Defendant                 )


                                          INFORMATION

     At all times relevant to this Information:

                                        General Allegations

       1.         The defendant, ROBERT REPELLA (“REPELLA”), was a resident of Ambler,

Pennsylvania.

       2.         Georgetown University (“Georgetown”) was a highly selective private university

located in Washington, D.C.

       3.         Gordon Ernst (“Ernst”) was a resident of Chevy Chase, Maryland and Falmouth,

Massachusetts. Until January 2018, Ernst was employed as the head coach of men’s and women’s

tennis at Georgetown. As an employee of Georgetown, Ernst owed a duty of honest services to

the university.

       General Background on Athletic Recruitment and the College Admissions Process

       4.         The athletic teams of Georgetown compete in most sports at the Division I level,

the highest level of intercollegiate athletics sanctioned by the National Collegiate Athletic

Association (“NCAA”).

       5.         Georgetown, like many selective colleges and universities in the United States,

recruits students with demonstrated athletic abilities, and applies different criteria when evaluating
            Case 1:20-cr-10096-ADB Document 1 Filed 05/20/20 Page 2 of 5



applications from such students, with the expectation that recruited athletes will be contributing

members of the university’s athletic teams once enrolled. The admissions office at Georgetown

allots a set number of admission slots to each head coach of a sport for that coach’s recruited

athletes. The admissions prospects of recruited athletes are substantially higher than those of non-

recruited athletes with similar grades and standardized test scores.

                                          The Conspiracy

       6.      From in or about 2017 through in or about 2018, the defendant, ROBERT

REPELLA agreed to bribe Ernst to designate REPELLA’s daughter as a recruit to the Georgetown

women’s tennis team, thereby facilitating her admission to Georgetown, in violation of the duty

of honest services Ernst owed to Georgetown as his employer.

                              Object and Purpose of the Conspiracy

       7.      The principal object of the conspiracy was to commit mail fraud and honest services

mail fraud, in violation of Title 18, United States Code, Sections 1341 and 1346, by bribing Ernst

to designate REPELLA’s daughter as a tennis recruit. The principal purpose of the conspiracy

was to facilitate the admission of REPELLA’s daughter to Georgetown.

                              Manner and Means of the Conspiracy

       8.      Among the manner and means by which REPELLA and Ernst carried out the

conspiracy were the following:

                   a. Paying bribes to Ernst; and

                   b. Designating REPELLA’s daughter as a tennis recruit.




                                                 2
              Case 1:20-cr-10096-ADB Document 1 Filed 05/20/20 Page 3 of 5



                               Acts in Furtherance of the Conspiracy

         9.      On various dates between in or about 2017 and in or about 2018, REPELLA and

Ernst committed and caused to be committed the following acts, among others, in furtherance of

the conspiracy:

         10.     In or about the summer of 2017, REPELLA agreed to pay Ernst a bribe in exchange

for Ernst designating REPELLA’s daughter as a recruit to the Georgetown tennis team.

         11.     On or about August 31, 2017, REPELLA paid Ernst $25,000 by check.

         12.     On or about September 16, 2017, REPELLA paid Ernst an additional $25,000 by

check.

         13.     On or about November 15, 2017, Ernst sent an email to a Georgetown admissions

officer listing REPELLA’s daughter as one of “[his] recruits so far” and requesting that “likely

letters” be sent to his designated recruits, including REPELLA’s daughter.

         14.     On or about February 28, 2018, as a result of Ernst’s email, Georgetown sent

REPELLA’s daughter a letter by United States mail noting that the Committee on Admissions had

conducted an initial review of her application to the Class of 2022 and had rated her admission as

“likely.” The letter explained that candidates rated “likely” have a greater than 95 percent chance

of being admitted to Georgetown and that REPELLA’s daughter would receive a final decision by

April 1, 2018.

         15.     Shortly thereafter, as a result of Ernst’s actions, REPELLA’s daughter was formally

admitted to Georgetown.




                                                  3
            Case 1:20-cr-10096-ADB Document 1 Filed 05/20/20 Page 4 of 5



                                      COUNT ONE
               Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud
                                    (18 U.S.C. § 1349)

       The United States Attorney charges:

       16.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

15 of this Information.

       17.     From in or about 2017 through in or about 2018, in the District of Massachusetts

and elsewhere, the defendant,

                                       ROBERT REPELLA,

conspired with others known to the United States Attorney to commit mail fraud and honest

services mail fraud, that is, having devised and intending to devise a scheme and artifice to defraud

and to obtain money and property, to wit, admission to Georgetown, by means of materially false

and fraudulent pretenses, representations, and promises, and to defraud and deprive Georgetown

of its right to the honest and faithful services of its employee, Gordon Ernst, through bribes and

kickbacks, did, for the purpose of executing and attempting to execute the scheme, knowingly

cause to be delivered by mail and by any private and interstate commercial carrier according to the

direction thereon any matter and thing, in violation of Title 18, United States Code, Sections 1341

and 1346.

       All in violation of Title 18, United States Code, Section 1349.




                                                 4
         Case 1:20-cr-10096-ADB Document 1 Filed 05/20/20 Page 5 of 5



                                          ANDREW E. LELLING
                                          UNITED STATES ATTORNEY


                                    By:
                                          ERIC S. ROSEN
                                          JUSTIN D. O’CONNELL
                                          KRISTEN A. KEARNEY
                                          LESLIE A. WRIGHT
                                          Assistant United States Attorneys


Date: May 20, 2020




                                      5
